IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHN O. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1454

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

John O. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.